Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 2/12/21.

Claim status
2.	In the claim listing of 2/12/21 claims 1-2, 6-7, 10-11 and 14-15 are pending in this application and are under prosecution. Claims 1, 2 and 6 are amended. New claims 14 and 15 are added. Claims 3-5, 8-9 and 12-13 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks
3.	All pending rejections on the record have been withdrawn in view of amendments to claim 1. The arguments are directed to extensive amendments to claim 1 (Remarks, pg. 4), which are acknowledged by the examiner.

Examiner’s comment
4.	Claims 1-2, 6-7, 10-11 and 14-15 have been renumbered as claims 1-8. The dependent claims are grouped together based on their dependencies.



Conclusion
5.	Claims 1-2, 6-7, 10-11 and 14-15 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634